—In a proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Queens County (Clark, J.), dated January 31, 1992, which adjudged the appellant in contempt for willful violation of an order of protection of the same court, and directed his incarceration for a period of 30 days.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the hearing established, by competent proof, that the appellant willfully violated the order of protection (see, Family Ct Act § 846-a) when he entered the petitioner’s garage to retrieve some property.
The appellant has already served his sentence, and therefore the issue of whether it was harsh or excessive is academic (see, People v Mathison, 175 AD2d 966). We have considered *525the appellant’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.